           Case 8:20-cv-00043-SB-ADS Document 190-3 Filed 05/14/21 Page 1 of 14 Page ID
                                            #:2655




     Summary Judgment Ex. 1b
                Hoose Declaration - Exhibit 2




Confidential                                                                     CFPB-JN-0109451
Case 8:20-cv-00043-SB-ADS Document 190-3 Filed 05/14/21 Page 2 of 14 Page ID
                                 #:2656
Case 8:20-cv-00043-SB-ADS Document 190-3 Filed 05/14/21 Page 3 of 14 Page ID
                                 #:2657
Case 8:20-cv-00043-SB-ADS Document 190-3 Filed 05/14/21 Page 4 of 14 Page ID
                                 #:2658
Case 8:20-cv-00043-SB-ADS Document 190-3 Filed 05/14/21 Page 5 of 14 Page ID
                                 #:2659
Case 8:20-cv-00043-SB-ADS Document 190-3 Filed 05/14/21 Page 6 of 14 Page ID
                                 #:2660
Case 8:20-cv-00043-SB-ADS Document 190-3 Filed 05/14/21 Page 7 of 14 Page ID
                                 #:2661
Case 8:20-cv-00043-SB-ADS Document 190-3 Filed 05/14/21 Page 8 of 14 Page ID
                                 #:2662
Case 8:20-cv-00043-SB-ADS Document 190-3 Filed 05/14/21 Page 9 of 14 Page ID
                                 #:2663
Case 8:20-cv-00043-SB-ADS Document 190-3 Filed 05/14/21 Page 10 of 14 Page ID
                                  #:2664
Case 8:20-cv-00043-SB-ADS Document 190-3 Filed 05/14/21 Page 11 of 14 Page ID
                                  #:2665
Case 8:20-cv-00043-SB-ADS Document 190-3 Filed 05/14/21 Page 12 of 14 Page ID
                                  #:2666
Case 8:20-cv-00043-SB-ADS Document 190-3 Filed 05/14/21 Page 13 of 14 Page ID
                                  #:2667
Case 8:20-cv-00043-SB-ADS Document 190-3 Filed 05/14/21 Page 14 of 14 Page ID
                                  #:2668
